UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6307


JAMES A. CALHOUN-EL,

                Plaintiff - Appellant,

          v.

RODERICK R. SOWER, Director of Correction; BOBBY P. SHEARIN,
Warden; NANCY R. KOPP, Treasurer,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cv-00187-RDB)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Calhoun-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James A. Calhoun-El appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed    the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Calhoun-El v. Sower, No. 1:13-cv-00187-RDB (D. Md. Jan.

24, 2013).       We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented     in   the   materials

before    this    court    and   argument   would    not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        2